Name: Council Regulation (EEC) No 4104/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for rosin, obtained from wood, falling within code ex 3806 10 90 of the combined nomenclature (1988)
 Type: Regulation
 Subject Matter: tariff policy;  wood industry
 Date Published: nan

 No L 383 / 30 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4104 / 87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for rosin , obtained from wood, falling within code ex 3806 10 90 of the combined nomenclature ( 1988 ) of trade between Member States ; whereas , at the same time , in order to accommodate specific Community rules this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC ); whereas , from that date , the combined nomenclature and , where appropriate , the TARIC code numbers should be used for the description of the products covered by this Regulation ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of rosin , obtained from wood , falling within code ex 3806 10 90 of the combined nomenclature , is currently insufficient to meet the requirements of the processing industries in the Community ; whereas , consequently , Community supplies of products of this type currently depend in part on imports from third countries ; whereas the most urgent Community requirements for the product in question should be met immediately on the most favourable terms , whereas a zero-duty Community tariff quota should therefore be opened within the limits of an appropriate amount , whereas , in order not to jeopardize the balance of the market for this product and to ensure parallel development in outlets for Community production and satisfactory security of supplies for user industries , the volume of the Community tariff quota should be fixed at 6 000 tonnes , whereas , therefore , the tariff quota in question should be opened on 1 January 1988 and allocated among Member States ; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the external trade statistics of the Community and statistics Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the products in question into the Member States until the quota is exhausted ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from non-preferential third countries during a representative reference period and on the economic outlook for the quota period in question ; Whereas , on the basis of the currently available statistics , imports into the Community of Ten in 1984 , 1985 and 1986 of the product concerned , from third countries which do not qualify for an equivalent preferential tariff arrangement , have developed as follows and represent the following percentages of total imports into the Community : Member State 1984 1985 1986 tonnes % tonnes % tonnes % Benelux 889 35,95 5 514 77,86 303 20,81 Denmark 43 1,74 9 0,13 5 0,34 Germany 0 0 67 0,95 142 9,75 Greece 1 0,04 0 0 0 0 Spain 12 0,49 27 0,38 10 0,69 France 0 0 6 0,08 2 0,14 Ireland 0 0 0 0 0 0 Italy 18 0,73 38 0,54 17 1,17 Portugal 8 0,32 11 0,15 6 0,41 United Kingdom 1 502 60,73 1 410 19,91 971 66,69 2 473 7 082 1 456 No L 383 / 3131 . 12 . 87 Official Journal of the European Communities Whereas in view of these factors and of market forecasts for this product for 1988 , the initial percentage shares of the quota volume can be expressed approximately as follows : Benelux 36,46 Denmark 2,08 Germany 4,18 Greece 0,10 Spain 0,10 France 10,42 Ireland 2,08 Italy 2,81 Portugal 0,10 United Kingdom 41,67 must be valid until the end of the quota periods ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned should return a significant proportion thereof to the corresponding reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg, are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members . Whereas , to allow for the trend of imports of the product concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers in each Member State some degree of certainty , the first part of the tariff quota should be set at a relatively high level , which in this case could be 80 % of the quota volume ; HAS ADOPTED THIS REGULATION: Whereas the initial shares may be used up at different rates ; whereas in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares Article 1 1 . From 1 January to 31 December 1988 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Amount of tariff quota ( tonnes ) Rate of duty ( % ) 09.2715 ex 3806 10 90 Rosin , obtained from wood 6 000 0 2 . The fist part , amounting to 4 800 tonnes , shall be allocated among the Member States . The shares which , subject to Article 5 , shall be valid until 31 December 1988 , shall be as follows : (tonnes) Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions laid down in the Act of Accession of Spain and Portugal . 2 . Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . 1 750 100 200 2 5 500 103 135 5 2 000 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two parts . No L 383 / 32 Official Journal of the European Communities 31 . 3 . The second part of the quota , amounting to 1 200 tonnes , shall constitute the reserve . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserve has been used up as soon as it has been notified . It shall inform the Member States , not later than 5 October 1988 , of the state of the reserve following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing . Article 3 1 . If a Member State has used 90 % of its initial share as specified in Article 2 (2 ), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 5 % of its initial share , rounded up where necessary to the next whole number . 2 . If, after its initial quota share has been used up , a Member State has used 90 % or more of its second share as well , it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 2,5 % of the initial share , rounded up where necessary to the next whole number . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 2 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs , if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated share of the Community tariff quota . 2 . Member States shall ensure that importers or the products concerned have free access to the quota shares allocated to them . 3 . Member States shall charge imports of the products concerned against their shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their quota shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 By 1 October 1988 at the latest , Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20% of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest , Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . Article 10 This Regulation shall enter into force on 1 January 1988 . 31 . 12 . 87 No L 383 / 33Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM